PER CURIAM.
These are appeals from judgments of the District Court in a medical malpractice case, directing verdicts for defendants-appellees at the close of the evidence. We find no error affecting substantial rights. In particular, we note that there was no adequate showing by the plaintiff that the allegedly negligent conduct on the part of appellees was the cause of the condition from which plaintiff now suffers. Cf. Kasmer v. Sternal, 1948, 83 U.S.App.D.C. 50, 165 F.2d 624; Hall v. United States, D.C.1955, 136 F.Supp. 187, affirmed, 5 Cir., 1956, 234 F.2d 811; Ayers v. Parry, 3 Cir., 1951, 192 F.2d 181, certiorari denied, 1952, 343 U.S. 980, 72 S.Ct. 1081, 96 L.Ed. 1371.
Affirmed.